Per Curiam.
Appeal from a decision of the Unemployment Insurance Appeal Board disqualifying claimant from benefits on the ground that he voluntarily left his employment as a waiter, without good cause. Claimant’s assertion that he quit his job because his supervisor suggested, two months before that time, that he do so because the work was too hard for him, would not necessarily have constituted good cause, even had the board credited it. (Matter of Le Roy [Catherwood], 26 A D 2d 976; Matter of Jacobson [Catherwood], 20 A D 2d 733.) In any event, claimant testified, “They didn’t fire me. I quit myself.” When he left, he gave no reason and merely asked for his vacation pay. Decision affirmed, without costs. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum Per Guriam.